DETAILED ACTION
	Applicant’s response, filed 9/09/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-2 and 4-21 are pending.
Claims 3 is canceled.
Claims 1, 4-7, 9-10, and 19-20 are amended.
Claims 21 are newly added.
Claims 1-2 and 4-21 are rejected.



Drawings
The outstanding objection to the Drawings is withdrawn in view of the amendments to [0027] of the specification submitted herein.

Specification
The amendments to the specification submitted 9/09/2022 are accepted.

Claim Objections
The outstanding objections to the claims are withdrawn in view of the amendments submitted herein.

Claim Interpretation
Contingent Claiming
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. However, the claims contain recitations of intended use and contingent claim language that affect the scope of the claims, as listed below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP § 2111).
The instant claims include a recitation of contingent claim language.
With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.
In the instant claims, the following is a “contingent” recitation:
Claim 21: “The method of claim 1, wherein the step of determining a consensus sequence alignment, the sequence alignment having the highest mapping quality is selected when the consensus sequence read for the family matches the sequence read having the highest mapping quality”. 
With respect to the interpretations above, it is suggested that the claims be amended to recite alternative language so as to avoid interpretation of contingent claiming.
Claim 21 has not been examined with regards to the prior art because it is not required to be performed in the scenario where the consensus sequence read for the family does not match the sequence read having the highest mapping quality, although see the “Response to Applicant” in the below 35 USC 103 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
The instant rejection reflects the framework as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, a non-transitory machine-readable storage medium, and a system, i.e. processes, machines, or manufactures within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
The instant claim steps directed to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claims 1 and 19-20: determining a consensus sequence read for each family of sequence reads based on flow space signal measurements corresponding to the sequence reads for the family; 
determining a consensus sequence alignment for each family of sequence reads, comprising selecting the sequence alignment having a highest mapping quality corresponding to the family of sequence reads, wherein a portion of the consensus sequence alignments correspond to the consensus sequence reads aligned with the targeted fusion reference sequence; 
generating a compressed data structure comprising consensus compressed data, the consensus compressed data including the consensus sequence read and the consensus sequence alignment for each family; and 
detecting a fusion using the consensus sequence reads and the consensus sequence alignments from the compressed data structure, wherein the detecting comprises identifying an eligible consensus sequence read based on characteristics of the consensus sequence alignment of the consensus sequence read with the targeted fusion reference sequence.
Dependent claim 2: combining the forward and reverse families when a reverse complement of the second prefix tag and second suffix tag matches the first prefix tag and the first suffix tag to form a combined family having one consensus sequence read for the compressed data structure.
Dependent claim 12: determining a presence of a process control target corresponding to the control gene reference sequence when a family count is greater than a minimum molecular count threshold and a read count is greater than a read count threshold, wherein the family count is the number of families corresponding to the consensus sequence reads aligned with the control gene reference sequence and the read count is a sum of the numbers of sequence reads for the corresponding families.
Dependent claims 4-11 and 15-18 recite further steps that limit the judicial exceptions in independent claim 1 and, as such, also are directed to those abstract ideas. For example, claims 4-10 further limit detecting a fusion; claim 11 further limits the consensus compressed data; claim 15 further limits the consensus sequence alignments; claims 16-18 further limit detecting a fusion; and claim 21 further limits determining a consensus sequence alignment. 
The abstract ideas recited in the claims are evaluated under a Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve no more than instructions for a user to manually detect a fusion by analyzing sequencing data aligned to various reference sequences. There are no specifics as to the methodology involved in “determining”, “generating”, and “detecting”, and thus, under a BRI, one may simply, for example, use pen and paper to determine consensus sequences for reads and alignments of a family of sequence reads, generate a compressed data structure with the consensus sequences, and detect a fusion using the compressed data structure. Some of these steps and those recited in the dependent claims require mathematical techniques, as is supported by the Specification at [38] and [55].
Therefore, claims 1 and 19-20 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1 and 19-20: “receiving a plurality of nucleic acid sequence reads and a plurality of sequence alignments for a plurality of families of sequence reads, wherein each sequence read is associated with a molecular tag sequence, the molecular tag sequence identifying a family of sequence reads resulting from a particular polynucleotide molecule in a nucleic acid sample, each family having a number of sequence reads, wherein a portion of the sequence alignments correspond to sequence reads mapped to a targeted fusion reference sequence”.
Dependent claims 2 and 11-14 recite steps that further limit the recited additional elements in the claims. For example, claim 2 further limits the sequence reads to resulting from bidirectional sequencing with forward and reverse consensus reads in separate families; claim 11 further limits the plurality of sequence alignments; and claims 13-14 further limit the type of fusion detected and the targeted fusion reference sequence.
Independent claim 19 includes a non-transitory machine-readable storage medium comprising instructions. Independent claim 20 includes a system for compressing molecular tagged nucleic acid sequence data for fusion detection, comprising: a machine-readable memory; and a processor in communication with the memory, wherein the processor is configured to execute machine-readable instructions.

Considerations under Step 2A, Prong Two
The additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. The Specification provides no apparent explanation for how the additional elements provide any improvements. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 



Conclusions regarding integration under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “receiving” sequence reads and alignments, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “a non-transitory machine-readable storage medium comprising instructions” and “a system for compressing molecular tagged nucleic acid sequence data for fusion detection, comprising: a machine-readable memory; and a processor in communication with the memory, wherein the processor is configured to execute machine-readable instructions” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Thus, none of the claims recite additional elements relating to considerations which clearly integrate a judicial exception into a practical application, and the claims are directed to abstract ideas as described above [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].

Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Behind the Bench Staff (ThermoFisher Scientific, 8/29/2014, The Ion AmpliSeq RNA Lung Cancer Research Fusion Panel; cited on the 5/09/2022 892 Notice of References Cited) discloses that the claim 1 producing sequencing data of tagged nucleic acids and aligning to a targeted fusion reference data is a data gathering element that is routine, well-understood and conventional in the art. The entire document is relevant. The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 19 and 20, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Burke et al. (WO 2015/177570, IDS reference) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at abstract and p. 25, lines 9-26. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.
Response to Applicant Arguments
1.	Applicant submits that the specification shows the volumes of data processed by the steps recited in the independent claims ([0058-0060] and Tables 4-5). Applicant submits that compression of tens of thousands of original read counts in Tables 4-5 cannot be practically performed in the human mind.   
	It is respectfully submitted that this is not persuasive. First, Applicant has offered no evidence as to the statement that a human mind cannot perform the compression as claimed. Second, it is maintained that the compression, as claimed herein, can be performed mathematically/mentally by a human. The claims recite only “receiving a plurality of nucleic acid sequence reads and a plurality of sequence alignments for a plurality of families of sequence reads… each family having a number of sequence reads”. It would be completely possible to perform the abstract ideas recited in the claims using pen and paper, i.e., in one’s mind, on the data as instantly claimed. There are no limitations of the dataset herein to preclude such an interpretation. For example, under the broadest reasonable interpretation with the fewest number of sequencing reads, sequencing data of two families (i.e., a plurality) of reads and their alignments could be received, where each family could comprise as few one or two sequence reads (i.e., a number). It is suggested that if Applicant intends large datasets to be analyzed, then such amendments should be made so that the interpretation of mentally/mathematically performing said steps would not be reasonably possible. In which case, said claim steps (at least the steps directed towards determining consensus sequences) could be interpreted to not include abstract ideas and may be considered integrated, additional elements. Applicant is kindly reminded that amendments to the claims should be fully supported by the Specification as originally filed.
2.	Applicant submits that the elements recited in the claims improve sequencing technology by reducing the volume of data by generating consensus compressed data, reducing the memory required for storage and improving data transmission ([0060-0061] and Tables 4-5). 
It is respectfully submitted that this is not persuasive. While Applicant alleges that generating consensus compressed data improves sequencing technology, steps directed to “generating consensus compressed data” (i.e., determining a consensus sequence read;  determining a consensus sequence alignment; generating a compressed data structure) that provide the supposed improvement in the instant claims are steps that are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception. The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible. It is submitted here that the instant claims do not include any additional elements that provide for a practical application. Rather, the “additional element” in the instant claims (see exemplary claim 1) includes only the step of “receiving a plurality of nucleic acid sequence reads and a plurality of sequence alignments”. As set forth above, said steps operate in the claim as data gathering steps and do not integrate any of the recited judicial exceptions into a practical application, nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1-2, 5, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alcaide et al. (Scientific Reports, 2017, 7(1), p. 1-19; cited on the 5/09/2022 892 Notice of References Cited) in view of Lysholm et al. (BMC Bioinformatics, 2011, 12, p. 1-7; cited on the 5/09/2022 892 Notice of References Cited) and Sakarya et al. (PLOS Computational Biology, 8, p. 1-10; Supplementary Methods, p. 1-26; cited on the attached 892 Notice of References Cited). The instant rejection is newly stated and is necessitated by claim amendment.
With regard to the instant claimed elements taught in the prior art, teaching from Alcaide are described in italics, after each claimed step herein for claim 1. Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. The prior art to Alcaide discloses a molecular barcoding method for the precise detection and quantification of circulating tumor DNA to quantify single-nucleotide variants, indels, and genomic rearrangements (abstract). 
Claim 1 discloses a method for compressing molecular tagged nucleic acid sequence data for fusion detection, comprising:
receiving a plurality of nucleic acid sequence reads and a plurality of sequence alignments for a plurality of families of sequence reads, wherein each sequence read is associated with a molecular tag sequence, the molecular tag sequence identifying a family of sequence reads resulting from a particular polynucleotide molecule in a nucleic acid sample, each family having a number of sequence reads, wherein a portion of the sequence alignments correspond to sequence reads mapped to a targeted fusion reference sequence (Alcaide teaches extracting DNA (i.e., nucleic acids) from blood (p. 13, par. 2), using unique, semi-degenerate barcode tags (i.e., molecular tag sequences) (p. 13, par. 3-4) for library preparation (p. 13, par. 4-5); Alcaide teaches performing PCR amplification of the library (p. 14, par. 1), target enrichment using baits designed against somatic SNVs (single nucleotide variations), a NUMT1-BRD4 gene fusion, and a cancer panel (p. 14, par. 2-3), and sequencing of the libraries (i.e., producing nucleic acid sequence reads) (p. 14, par. 3); Alcaide teaches PCR amplification of the tagged DNA fragments results in tagged families with multiple copies of each tagged fragment (Figure 1); Alcaide teaches aligning on-target reads (i.e., a plurality of sequence alignments) using an artificial reference built from the concatenation of the targeted loci and their flanking sequences (i.e., a targeted fusion reference sequence) (p. 16, par. 1));
determining a consensus sequence read for each family of sequence reads based on flow space signal measurements corresponding to the sequence reads for the family (Alcaide teaches generating consensus sequences for each PCR family (p. 3, Figure 1 legend and p. 16, par. 3); see below for teachings by Lysholm on flow space signal measurements);
determining a consensus sequence alignment for each family of sequence reads, comprising selecting the sequence alignment having a highest mapping quality corresponding to the family of sequence reads, wherein a portion of the consensus sequence alignments correspond to the consensus sequence reads aligned with the targeted fusion reference sequence (Alcaide teaches mapping and aligning the consensus sequences from reads against the concatenated reference (p. 16, par. 3-4); see below for teachings by Sakarya on selecting the alignment having a highest mapping quality); 
generating a compressed data structure comprising consensus compressed data, the consensus compressed data including the consensus sequence read and the consensus sequence alignment for each family (Alcaide teaches generating ssDNA (single stranded DNA) and duplex consensus sequences (Figure 1 and p. 16, par. 3-4); Alcaide teaches copying, concatenating, and importing data in Microsoft Excel for further analysis and processing, as well as extracting lists containing consensus sequences and mapping the smallest list of consensus sequences (p. 16, par. 2-4); see below for discussion of combining the features of Alcaide and a compressed data structure); and
detecting a fusion using the consensus sequence reads and the consensus sequence alignments from the compressed data structure, wherein the detecting comprises identifying an eligible consensus sequence read based on characteristics of the consensus sequence alignment of the consensus sequence read with the targeted fusion reference sequence (Alcaide teaches using the ssDNA to call variants (Figure 1); As Alcaide teaches targeting SNVs and a gene fusion as described above, it is considered that Alcaide fairly teaches the limitation of the claim. Alcaide teaches aligning reads to the reference of the targeted loci and removing reads that did not provide data at targeted sites from the analysis of mutant and wildtype alleles (i.e., identifying eligible consensus sequence reads) (p. 16, par. 1)).
Alcaide does not teach using flow space signal measurements corresponding to the sequence reads of the family for determining a consensus sequence read.
However, the prior art to Lysholm discloses an algorithm for calculating the optimal local alignment using flowpeak information to improve alignment accuracy (abstract). Lysholm teaches that flowpeak information can be retained from a sequencing run through interpretation of the binary SFF-file format (abstract). Lysholm teaches that during alignment using pyro-sequencing data, a maximum likelihood estimation of the flowgram data interpreted as a nucleotide sequence and an alignment is performed using flowpeak information (p. 5, col. 1, par. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Alcaide for error correction and identification of targeted gene fusion sequencing data with the method of Lysholm for using flowpeak information during alignment. The motivation would have been to minimize the effect of sequencing error and maximize the efficiency of the flowpeak data while computing alignments, as taught by Lysholm (p. 1, col. 2, par. 3). It would have been obvious to generate sequence data using pyrosequencing technology and then apply the algorithm taught by Lysholm for computing sequence alignments to the process of determining a consensus sequence because computing sequence alignments and consensus sequences both involve sequence comparison. The nature of the problem to be solved, detecting gene fusions, as well as the need to correct sequence data to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate methods for using unique barcodes to tag nucleotides for later error correction and for incorporating flow-space data into sequence comparison steps. Therefore, it would have been obvious to use the method of Alcaide in combination with the method of Lysholm to correct nucleic acid sequences for gene fusion detection.
Further, it would have been obvious to combine the features of Alcaide, first to generate a compressed data structure as instantly claimed because Alcaide teaches determining a consensus sequence read and a consensus sequence alignment for each family as well as creating lists of consensus sequences and other data, and second to perform the method as instantly claimed because Alcaide teaches each of the method steps. 
Neither Alcaide nor Lysholm teach selecting the sequence alignment having a highest mapping quality corresponding to the family of sequence reads when determining a consensus sequence alignment for each family of sequence reads.
However, the prior art to Sakarya discloses an RNA-Seq mapping pipeline (abstract). Sakarya teaches aligning paired reads to different reference sequences and assigning a pairing quality value to find the most probable alignment pairs (p. 8, col. 1, par. 4; Figure 1). Sakarya teaches that the pairing quality value is calculated based on the quality of any given alignment for a pair of reads mapped to positions in the reference genome, and that the alignment with the highest pairing quality value is chosen as the primary alignment for the pair of reads (Supplementary Methods, 1. Pairing Quality Value, p. 2-5). An interpretation of the nucleic acid sequence reads as pairs of reads is supported in the specification at [0072] (“In various embodiments, the nucleic acid can include or be derived from a fragment library, a mate pair library, a ChIP fragment, or the like”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Alcaide in view of Lysholm with the method of Sakarya because Alcaide and Sakarya both teach methods for detecting gene fusion events. The motivation would have been to identify the sequencing reads with the most probable alignment for inclusion in a genome-coordinate BAM file which represents the summary of mapped alignments, as taught by Sakarya (p. 8, col. 1, par. 4). Thus, it would have been obvious to determine a consensus sequence read for each family of sequence reads, as taught by Alcaide, and to align all the sequence reads and choose the alignment with the highest mapping probability, as taught by Sakarya. As unique barcode tagging sequences is a common method used by one of ordinary skill in the art, as evidenced by Alcaide, it would have been obvious to modify the teachings of Sakarya to include this method to find a sequencing read in a family with the highest mapping quality. Thus, one could have combined the elements as claimed by the known methods of Alcaide and Sakarya, and that in combination, each element merely would have performed the same function as it did separately to produce the predictable result of detecting fusion events. 
Regarding claim 2, Alcaide in view of Lysholm and Sakarya teach the method of claim 1. Alcaide teaches sequencing the plus (i.e., forward) and minus (i.e., reverse) strands of DNA fragments (i.e., bidirectional sequencing) that each have 3’ and 5’ barcodes (i.e., suffix and prefix tags) (Figure 1). Alcaide teaches that the two parental strands derived from every single DNA molecule generate independent PCR families (p. 3, Figure 1 legend). Alcaide teaches determining a consensus sequence for both the plus and minus strands and forming a duplex consensus sequence (Figure 1). As Alcaide teaches only selecting those duplex consensus sequences that showed the expected nucleotides at each of the semi-degenerate barcode sites, it is considered that Alcaide fairly teaches the limitations of the claim regarding combining the forward and reverse families when a reverse complement of the second prefix tag and second suffix tag matches the first prefix tag and the first suffix tag.
Regarding claim 5, Alcaide in view of Lysholm and Sakarya teach the method of claim 3. Alcaide teaches identifying gene fusions (p. 9, par. 5 through p. 10, par. 1) with reads that align to the targeted reference database as described above  (p. 16, par. 1). Alcaide teaches that on-target reads used for analysis are those that span targeted sites (i.e., a consensus sequence read spans a fusion breakpoint) (p. 4, par. 2).
Regarding claim 13, Alcaide in view of Lysholm and Sakarya teach the method of claim 1. Alcaide teaches the identification of several gene fusions, including a NUTM1-BRD4 gene fusion (i.e., an intergenic fusion) (p. 10, par. 1). Alcaide teaches that variant sequences, including the gene fusions, are stored in their reference of the targeted loci (p. 16, par. 2). 

Claim 19 discloses a non-transitory machine-readable storage medium comprising instructions which, when executed by a processor, cause the processor to perform a method for compressing molecular tagged nucleic acid sequence data for fusion detection, comprising (Alcaide teaches developing the software ProDuSe with public availability (p. 17, par. 3); see below for teachings by Lysholm regarding a non-transitory machine-readable storage):
receiving a plurality of nucleic acid sequence reads and a plurality of sequence alignments for a plurality of families of sequence reads, wherein each sequence read is associated with a molecular tag sequence, the molecular tag sequence identifying a family of sequence reads resulting from a particular polynucleotide molecule in a nucleic acid sample, each family having a number sequence reads, wherein a portion of the sequence alignments correspond to sequence reads mapped to a targeted fusion reference sequence (Alcaide teaches extracting DNA (i.e., nucleic acids) from blood (p. 13, par. 2), using unique, semi-degenerate barcode tags (i.e., molecular tag sequences) (p. 13, par. 3-4) for library preparation (p. 13, par. 4-5); Alcaide teaches performing PCR amplification of the library (p. 14, par. 1), target enrichment using baits designed against somatic SNVs (single nucleotide variations), a NUMT1-BRD4 gene fusion, and a cancer panel (p. 14, par. 2-3), and sequencing of the libraries (i.e., producing nucleic acid sequence reads) (p. 14, par. 3); Alcaide teaches PCR amplification of the tagged DNA fragments results in tagged families with multiple copies of each tagged fragment (Figure 1); Alcaide teaches aligning on-target reads (i.e., a plurality of sequence alignments) using an artificial reference built from the concatenation of the targeted loci and their flanking sequences (i.e., a targeted fusion reference sequence) (p. 16, par. 1));
determining a consensus sequence read for each family of sequence reads based on flow space signal measurements corresponding to the sequence reads for the family (Alcaide teaches generating consensus sequences for each PCR family (p. 3, Figure 1 legend and p. 16, par. 3); see below for teachings by Lysholm on flow space signal measurements);
determining a consensus sequence alignment for each family of sequence reads, comprising selecting the sequence alignment having a highest mapping quality corresponding to the family of sequence reads, wherein a portion of the consensus sequence alignments correspond to the consensus sequence reads aligned with the targeted fusion reference sequence (Alcaide teaches mapping and aligning the consensus sequences from reads against the concatenated reference (p. 16, par. 3-4); see below for teachings by Sakarya on selecting the alignment having a highest mapping quality);
generating a compressed data structure comprising consensus compressed data, the consensus compressed data including the consensus sequence read and the consensus sequence alignment for each family (Alcaide teaches generating ssDNA (single stranded DNA) and duplex consensus sequences (Figure 1 and p. 16, par. 3-4); Alcaide teaches copying, concatenating, and importing data in Microsoft Excel for further analysis and processing, as well as extracting lists containing consensus sequences and mapping the smallest list of consensus sequences (p. 16, par. 2-4); see below for discussion of combining the features of Alcaide and a compressed data structure); and
detecting a fusion using the consensus sequence reads and the consensus sequence alignments from the compressed data structure, wherein the detecting comprises identifying an eligible consensus sequence read based on characteristics of the consensus sequence alignment of the consensus sequence read with the targeted fusion reference sequence (Alcaide teaches using the ssDNA to call variants (Figure 1); As Alcaide teaches targeting SNVs and a gene fusion as described above, it is considered that Alcaide fairly teaches the limitation of the claim. Alcaide teaches aligning reads to the reference of the targeted loci and removing reads that did not provide data at targeted sites from the analysis of mutant and wildtype alleles (i.e., identifying eligible consensus sequence reads) (p. 16, par. 1)).
Alcaide does not teach a non-transitory machine-readable storage using flow space signal measurements corresponding to the sequence reads the family for determining a consensus sequence read.
However, the prior art to Lysholm discloses an algorithm for calculating the optimal local alignment using flowpeak information to improve alignment accuracy (abstract). Lysholm teaches performing alignments with different software using a Linux machine) with memory and a processor (Table 1), which is considered capable of storing software (i.e., a non-transitory machine-readable storage medium. Lysholm teaches that flowpeak information can be retained from a sequencing run through interpretation of the binary SFF-file format (abstract). Lysholm teaches that during alignment using pyro-sequencing data, a maximum likelihood estimation of the flowgram data interpreted as a nucleotide sequence and an alignment is performed using flowpeak information (p. 5, col. 1, par. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Alcaide for error correction and identification of targeted gene fusion sequencing data with the method of Lysholm for using flowpeak information during alignment. The motivation would have been to minimize the effect of sequencing error and maximize the efficiency of the flowpeak data while computing alignments, as taught by Lysholm (p. 1, col. 2, par. 3). It would have been obvious to use the Linux machine of Lysholm for automating the performance of the method. It would have been obvious to generate sequence data using pyrosequencing technology and then apply the algorithm taught by Lysholm for computing sequence alignments to the process of determining a consensus sequence because computing sequence alignments and consensus sequences both involve sequence comparison. The nature of the problem to be solved, detecting gene fusions, as well as the need to correct sequence data to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate methods for using unique barcodes to tag nucleotides for later error correction and for incorporating flow-space data into sequence comparison steps. Therefore, it would have been obvious to use the method of Alcaide in combination with the method of Lysholm to correct nucleic acid sequences for gene fusion detection.
Further, it would have been obvious to combine the features of Alcaide, first to generate a compressed data structure as instantly claimed because Alcaide teaches determining a consensus sequence read and a consensus sequence alignment for each family as well as creating lists of consensus sequences and other data, and second to perform the method as instantly claimed because Alcaide teaches each of the method steps. 
Neither Alcaide nor Lysholm teach selecting the sequence alignment having a highest mapping quality corresponding to the family of sequence reads.
However, the prior art to Sakarya discloses an RNA-Seq mapping pipeline (abstract). Sakarya teaches aligning paired reads to different reference sequences and assigning a pairing quality value to find most probable alignment pairs (p. 8, col. 1, par. 4; Figure 1). Sakarya teaches that the pairing quality value is calculated based on the quality of any given alignment for a pair of reads mapped to positions in the reference genome, and that the alignment with the highest pairing quality value is chosen as the primary alignment for the pair of reads (Supplementary Methods, 1. Pairing Quality Value, p. 2-5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Alcaide in view of Lysholm with the method of Sakarya because Alcaide and Sakarya both teach methods for detecting gene fusion events. The motivation would have been to identify the sequencing reads with the most probable alignment for inclusion in a genome-coordinate BAM file which represents the summary of mapped alignments, as taught by Sakarya (p. 8, col. 1, par. 4). Thus, it would have been obvious to determine a consensus sequence read for each family of sequence reads, as taught by Alcaide, and to align all the sequence reads and choose the alignment with the highest mapping probability, as taught by Sakarya. As unique barcode tagging sequences is a common method used by one of ordinary skill in the art, as evidenced by Alcaide, it would have been obvious to modify the teachings of Sakarya to include this method to find a sequencing read in a family with the highest mapping quality. Thus, one could have combined the elements as claimed by the known methods of Alcaide and Sakarya, and that in combination, each element merely would have performed the same function as it did separately to produce the predictable result of detecting fusion events. 

Claim 20 discloses a system for compressing molecular tagged nucleic acid sequence data for fusion detection, comprising:
a machine-readable memory; and
a processor in communication with the memory, wherein the processor is configured to execute machine-readable instructions, which, when executed by the processor, cause the system to perform a method, comprising (Alcaide teaches developing the software ProDuSe with public availability (p. 17, par. 3); see below for teachings by Lysholm regarding a system comprising a machine-readable memory and a processor):
receiving a plurality of nucleic acid sequence reads and a plurality of sequence alignments for a plurality of families of sequence reads, wherein each sequence read is associated with a molecular tag sequence, the molecular tag sequence identifying a family of sequence reads resulting from a particular polynucleotide molecule in a nucleic acid sample, each family having a number sequence reads, wherein a portion of the sequence alignments correspond to sequence reads mapped to a targeted fusion reference sequence (Alcaide teaches extracting DNA (i.e., nucleic acids) from blood (p. 13, par. 2), using unique, semi-degenerate barcode tags (i.e., molecular tag sequences) (p. 13, par. 3-4) for library preparation (p. 13, par. 4-5); Alcaide teaches performing PCR amplification of the library (p. 14, par. 1), target enrichment using baits designed against somatic SNVs (single nucleotide variations), a NUMT1-BRD4 gene fusion, and a cancer panel (p. 14, par. 2-3), and sequencing of the libraries (i.e., producing nucleic acid sequence reads) (p. 14, par. 3); Alcaide teaches PCR amplification of the tagged DNA fragments results in tagged families with multiple copies of each tagged fragment (Figure 1); Alcaide teaches aligning on-target reads (i.e., a plurality of sequence alignments) using an artificial reference built from the concatenation of the targeted loci and their flanking sequences (i.e., a targeted fusion reference sequence) (p. 16, par. 1));
determining a consensus sequence read for each family of sequence reads based on flow space signal measurements corresponding to the sequence reads for the family (Alcaide teaches generating consensus sequences for each PCR family (p. 3, Figure 1 legend and p. 16, par. 3); see below for teachings by Lysholm on flow space signal measurements);
determining a consensus sequence alignment for each family of sequence reads, comprising selecting the sequence alignment having a highest mapping quality corresponding to the family of sequence reads, wherein a portion of the consensus sequence alignments correspond to the consensus sequence reads aligned with the targeted fusion reference sequence (Alcaide teaches mapping and aligning the consensus sequences from reads against the concatenated reference (p. 16, par. 3-4); see below for teachings by Sakarya on selecting the alignment having a highest mapping quality);
generating a compressed data structure comprising consensus compressed data, the consensus compressed data including the consensus sequence read and the consensus sequence alignment for each family (Alcaide teaches generating ssDNA (single stranded DNA) and duplex consensus sequences (Figure 1 and p. 16, par. 3-4); Alcaide teaches copying, concatenating, and importing data in Microsoft Excel for further analysis and processing, as well as extracting lists containing consensus sequences and mapping the smallest list of consensus sequences (p. 16, par. 2-4); see below for discussion of combining the features of Alcaide and a compressed data structure); and
detecting a fusion using the consensus sequence reads and the consensus sequence alignments from the compressed data structure, wherein the detecting comprises identifying an eligible consensus sequence read based on characteristics of the consensus sequence alignment of the consensus sequence read with the targeted fusion reference sequence (Alcaide teaches using the ssDNA to call variants (Figure 1); As Alcaide teaches targeting SNVs and a gene fusion as described above, it is considered that Alcaide fairly teaches the limitation of the claim. Alcaide teaches aligning reads to the reference of the targeted loci and removing reads that did not provide data at targeted sites from the analysis of mutant and wildtype alleles (i.e., identifying eligible consensus sequence reads) (p. 16, par. 1)).
Alcaide does not teach a system comprising a machine-readable memory and a processor or using flow space signal measurements corresponding to the sequence reads the family for determining a consensus sequence read.
However, the prior art to Lysholm discloses an algorithm for calculating the optimal local alignment using flowpeak information to improve alignment accuracy (abstract). Lysholm teaches performing alignments with different software using a Linux machine (i.e., a system) with memory and a processor (Table 1). Lysholm teaches that flowpeak information can be retained from a sequencing run through interpretation of the binary SFF-file format (abstract). Lysholm teaches that during alignment using pyro-sequencing data, a maximum likelihood estimation of the flowgram data interpreted as a nucleotide sequence and an alignment is performed using flowpeak information (p. 5, col. 1, par. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Alcaide for error correction and identification of targeted gene fusion sequencing data with the method and system of Lysholm for using flowpeak information during alignment. The motivation would have been to minimize the effect of sequencing error and maximize the efficiency of the flowpeak data while computing alignments, as taught by Lysholm (p. 1, col. 2, par. 3). It would have been obvious to use the system of Lysholm for automating the performance of the method. It would have been obvious to generate sequence data using pyrosequencing technology and then apply the algorithm taught by Lysholm for computing sequence alignments to the process of determining a consensus sequence because computing sequence alignments and consensus sequences both involve sequence comparison. The nature of the problem to be solved, detecting gene fusions, as well as the need to correct sequence data to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate methods for using unique barcodes to tag nucleotides for later error correction and for incorporating flow-space data into sequence comparison steps. Therefore, it would have been obvious to use the method of Alcaide in combination with the method of Lysholm to correct nucleic acid sequences for gene fusion detection.
Further, it would have been obvious to combine the features of Alcaide, first to generate a compressed data structure as instantly claimed because Alcaide teaches determining a consensus sequence read and a consensus sequence alignment for each family as well as creating lists of consensus sequences and other data, and second to perform the method as instantly claimed because Alcaide teaches each of the method steps. 
Neither Alcaide nor Lysholm teach selecting the sequence alignment having a highest mapping quality corresponding to the family of sequence reads.
However, the prior art to Sakarya discloses an RNA-Seq mapping pipeline (abstract). Sakarya teaches aligning paired reads to different reference sequences and assigning a pairing quality value to find most probable alignment pairs (p. 8, col. 1, par. 4; Figure 1). Sakarya teaches that the pairing quality value is calculated based on the quality of any given alignment for a pair of reads mapped to positions in the reference genome, and that the alignment with the highest pairing quality value is chosen as the primary alignment for the pair of reads (Supplementary Methods, 1. Pairing Quality Value, p. 2-5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Alcaide in view of Lysholm with the method of Sakarya because Alcaide and Sakarya both teach methods for detecting gene fusion events. The motivation would have been to identify the sequencing reads with the most probable alignment for inclusion in a genome-coordinate BAM file which represents the summary of mapped alignments, as taught by Sakarya (p. 8, col. 1, par. 4). Thus, it would have been obvious to determine a consensus sequence read for each family of sequence reads, as taught by Alcaide, and to align all the sequence reads and choose the alignment with the highest mapping probability, as taught by Sakarya. As unique barcode tagging sequences is a common method used by one of ordinary skill in the art, as evidenced by Alcaide, it would have been obvious to modify the teachings of Sakarya to include this method to find a sequencing read in a family with the highest mapping quality. Thus, one could have combined the elements as claimed by the known methods of Alcaide and Sakarya, and that in combination, each element merely would have performed the same function as it did separately to produce the predictable result of detecting fusion events. 
B.	Claims 4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alcaide in view of Lysholm and Sakarya, as applied to claim 1 as described above, and in further view of Ion Reporter (ThermoFisher Scientific, 5.0 Software User Guide, MAN0013516 A.0, 1/12/2016, p. 1-406; cited on the 5/09/2022 892 Notice of References Cited). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold. The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 4, Alcaide in view of Lysholm and Sakarya teach the method of claim 1. Alcaide teaches identifying gene fusions (p. 9, par. 5 through p. 10, par. 1) with reads that align to the targeted reference database as described above (i.e., a breakpoint spanning characteristic) (p. 16, par. 1). Alcaide doesn’t teach a homology characteristic or a mapping quality characteristic.
However, the prior art to Ion Reporter discloses the user guide for the Ion ReporterTM Software for data analysis, annotation, and reporting of Ion Torrent semiconductor sequencing data (p. 8, par. 1). Ion Reporter teaches fusion analyses (p. 344-382). Ion Reporter teaches High, Medium, and Low threshold settings for overlap between reads and reference sequences (i.e., homology), exact matches in the overlap (i.e., mapping quality) (p. 347, Sensitivity), and a minimum read count of valid reads aligned to a specific fusion isoform sequence (i.e., breakpoint spanning reads) (p. 347, Minimum Read Counts for Fusions and p. 374).
Regarding claim 9, Alcaide in view of Lysholm and Sakarya teach the method of claim 1. Alcaide teaches counting the number of PCR families for generating a consensus sequence (p. 4, par. 2). Alcaide does not teach a minimum molecular count threshold for families when detecting a fusion.
However, Ion Reporter teaches a minimum read count of valid reads aligned to a specific fusion isoform sequence (i.e., breakpoint spanning reads) (p. 347, Minimum Read Counts for Fusions).
Regarding claim 10, Alcaide in view of Lysholm and Sakarya teach the method of claim 1. Alcaide does not teach determining whether a read count is greater than or equal to a minimum read count threshold when detecting a fusion.
However, Ion Reporter teaches a minimum read count of valid reads aligned to a specific fusion isoform sequence (i.e., breakpoint spanning reads) (p. 347, Minimum Read Counts for Fusions).
Regarding claim 11, Alcaide in view of Lysholm and Sakarya teach the method of claim 1. Alcaide does not teach mapping reads to a control gene reference sequence.
However, Ion Reporter using five expression control calls that are built into the panel to (p. 352, par. 1). As Ion Reporter teaches reporting read counts aligned to specific expression control sequences (p. 348), it is considered that Ion Reporter fairly teaches the limitations of the claim regarding a control gene reference sequence.
Regarding claim 12, Alcaide in view of Lysholm and Sakarya teach the method of claim 11. Alcaide does not teach determining a presence of a process control target.
However, Ion Reporter teaches a minimum read count threshold for detecting controls (p. 348).
Regarding claims 4 and 9-12, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Alcaide and Lysholm and Sakarya for error correction and identification of targeted gene fusion sequencing data with the method of Ion Reporter for parameter settings for calling gene fusions because all references are in the same field of endeavor. The motivation would have been to set different levels of sensitivity and to perform quality control measurements of the data during fusion calls, as taught by Ion Reporter (p. 347 and p. 352). Specifically for claim 4, it would have been obvious to examine the percentage of overlap between the read and the reference sequence, the quality of the alignment of the overlapped region, and whether the reads span the breakpoint, as taught by Ion Reporter, during implementation of the method of Alcaide in order to examine the evidence supporting a fusion call. Specifically for claim 9, it would have been obvious to apply the read count threshold for each fusion isoform sequence, as taught by Ion Reporter, to the number of PCR families counted by Alcaide because both references Ion Reporter teaches the use of multiple thresholds for calling the presence of a fusion, which could readily be applied to the concept of PCR families. Specifically for claim 10, Ion Reporter already teaches counting the total number of reads for each fusion isoform sequence and applying a threshold. Specifically for claims 11-12, it would have been obvious to include control sequences as taught by Ion Reporter in the method of Alcaide for quality checking purposes, as absence of multiple controls could indicate low-quality sequencing runs or failed amplification, as taught by Ion Reporter (p. 354, par. 1). Thus, one could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
C.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alcaide in view of Lysholm and Sakarya, as applied to claim 1 as described above, and in further view of Ion Reporter (ThermoFisher Scientific, 5.0 Software User Guide, MAN0013516 A.0, 1/12/2016, p. 1-406; cited on the 5/09/2022 892 Notice of References Cited) and Hovelson et al. (Neoplasia, 2015, 17(4), p. 385-399; SI (Supplementary Information), p. 1-82; cited on the 5/09/2022 892 Notice of References Cited). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold. The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 6, Alcaide in view of Lysholm and Sakarya teach the method of claim 1. Alcaide does not teach determining whether first and second homology levels of the consensus sequence read with first and second partner sequences, respectively, of the targeted fusion reference sequence are greater than or equal to a minimum homology threshold.
However, the prior art to Ion Reporter discloses the user guide for the Ion ReporterTM Software for data analysis, annotation, and reporting of Ion Torrent semiconductor sequencing data (p. 8, par. 1). Ion Reporter teaches fusion analyses (p. 344-382). Ion Reporter teaches High, Medium, and Low threshold settings for overlap between reads and reference sequences (i.e., homology) (p. 347, Sensitivity).
Neither Alcaide or Ion Reporter teach first and second homology levels with first and second partner sequences.
However, the prior art to Hovelson discloses a catalog of relevant solid tumor somatic genome variants through comprehensive bioinformatics analysis of >700,000 samples (abstract). Hovelson SI teaches analyzing gene fusions with the Ion Reporter Fusion workflow by aligning AmpliSeq panel RNA reads to a gene reference of targeted chimeric fusion transcripts as well as reference sequences for expression imbalance and expression control gene targets (p. 5, par. 2). Hovelson SI teaches that read alignment required at least 70% overall homology to each side (i.e., a first and second partner sequence) of the fusion breakpoint (p. 5, par. 2).
Regarding claim 7, Alcaide in view of Lysholm and Sakarya teach the method of claim 1.Alcaide does not teach determining whether first and second mapping quality values for the consensus sequence read within first and second partner sequences, respectively, of the targeted fusion reference sequence are greater than or equal to a mapping quality threshold.
However, Ion Reporter teaches fusion analyses (p. 344-382). Ion Reporter teaches High, Medium, and Low threshold settings for overlap between reads and reference sequences and exact matches in the overlap (i.e., mapping quality) (p. 347, Sensitivity).
Neither Alcaide or Ion Reporter teach first and second mapping quality values with first and second partner sequences.
However, the prior art to Hovelson discloses a catalog of relevant solid tumor somatic genome variants through comprehensive bioinformatics analysis of >700,000 samples (abstract). Hovelson SI teaches analyzing gene fusions with the Ion Reporter Fusion workflow by aligning AmpliSeq panel RNA reads to a gene reference of targeted chimeric fusion transcripts as well as reference sequences for expression imbalance and expression control gene targets (p. 5, par. 2). Hovelson SI teaches that read alignment required at least 70% overall homology to each side (i.e., a first and second partner sequence) of the fusion breakpoint (p. 5, par. 2).
Regarding claim 8, Alcaide in view of Lysholm, Sakarya, and Hovelson teach the method of claim 7. Alcaide does not teach determining a mapping quality value.
However, Ion Reporter teaches High, Medium, and Low threshold settings for overlap between reads and reference sequences and exact matches in the overlap (i.e., mapping quality) where the exact matches are expressed as a percentage of the overlap (for example, 50%, 66.66%, and 75%) (p. 347, Sensitivity).
Regarding claims 6-8, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Alcaide and Lysholm and Sakarya for error correction and identification of targeted gene fusion sequencing data with the methods of Hovelson and Ion Reporter for gene fusion analysis because all methods are in the same field of endeavor. The motivation to use the method of Ion Reporter would have been to set different levels of sensitivity and to perform quality control measurements of the data during fusion calls, as taught by Ion Reporter (p. 347 and p. 352). It would have been obvious to use the method of Hovelson for setting an alignment threshold to either side of the fusion breakpoint because Hovelson uses the Ion Reporter software in their analysis. Specifically for claim 6, Hovelson and Ion Reporter explicitly teach each of the claimed elements. Specifically for claims 7-8, it would have been obvious to extend the analysis of the alignment on either side of the fusion breakpoint as taught by Hovelson to include the mapping quality value as taught by Ion Reporter. Thus, one could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
D.	Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alcaide in view of Lysholm and Sakarya, as applied to claim 1 as described above, and in further view of Torres-Garcia et al. (Bioinformatics, 2014, 30, p. 2224-2226; cited on the 5/09/2022 892 Notice of References Cited). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold. The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 14, Alcaide in view of Lysholm and Sakarya teach the method of claim 1. Alcaide does not teach determining an intragenic fusion.
However, the prior art to Torres-Garcia discloses PRADA, a software platform for RNA-seq data analysis. Torres-Garcia teaches that the fusion module of PRADA aims to detect chimeric transcripts (p. 2224, col. 2, par. 4), with one variant developed to search for fusion transcripts involving two genes and one that searches for intragenic fusions (p. 2225, col. 1, par 2). Torres-Garcia teaches the detection of fusions by the construction of a sequence database that holds all possible exon-exon junctions that match the 3’ end of one gene fused to the 5’ end of a second gene (i.e., a targeted fusion reference sequence) (p. 2224, col. 2, par. 4). Torres-Garcia teaches only one method for identifying intragenic fusions, where transcripts are aligned to a database containing all possible exon-exon junctions. Although Torres-Garcia does not explicitly state that the database contains all possible exon-exon junctions within a same gene, it is considered that such a database must have been constructed to perform the identification of intragenic fusions. As Torres-Garcia teaches identifying intragenic fusions using a sequence database that holds all possible exon-exon junctions, it is considered that Torres-Garcia also fairly teaches the limitations of the claim regarding the targeted fusion reference sequence comprising a reference sequence for the fusion of two exons at a fusion breakpoint within a same gene.
Regarding claim 15, Alcaide in view of Lysholm, Sakarya, and Torres-Garcia teach the method of claim 14. Alcaide teaches Alcaide teaches counting the number of unique molecules (i.e., consensus sequence reads) supporting either mutant or wildtype alleles (p. 16, par. 1). As Alcaide teaches analyzing data supporting wildtype alleles, it is considered that Alcaide teaches alignment to a wild type reference sequence of the same gene. 
Alcaide does not teach detecting an intragenic fusion.
However, Torres-Garcia teaches a module for detecting intragenic fusions (p. 2225, col. 1, par 2).
Regarding claim 18, Alcaide in view of Lysholm and Sakarya teach the method of claim 1. Alcaide teaches that workflows that analyze sequencing data from enrichment experiments with large gene panels rely on essentially the same algorithm as their targeted method but differ by calling variants for non-reference alleles by searching across coding regions and splice donor/acceptor sites (p. 17, par. 3). Alcaide does not teach partial mapping of the consensus sequence reads.
However, Torres-Garcia teaches that other RNA analysis tools such as Tophat-fusion and Defuse rely on alignments of partial reads to identify gene fusions (p. 2225, col. 2, par. 3).
Regarding claims 14-15 and 18, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Alcaide and Lysholm and Sakarya for error correction and identification of targeted gene fusion sequencing data with the method of Torres-Garcia for identifying intragenic fusions and non-targeted fusions because all methods are in the same field of endeavor. The motivation would have been to perform multifaceted analysis of raw RNA-seq data (abstract) quickly, accurately, and comprehensively (p. 2224, col. 1, par. 1), as taught by Torres-Garcia. Specifically for claim 14, it would have been obvious to combine the intragenic fusion module of Torres-Garcia with the consensus sequence and alignments for gene fusion detection method of Alcaide in view of Lysholm because intragenic fusions are a type of gene fusions. Specifically for claim 15, Alcaide teaches aligning sequencing reads to wild type reference sequences as described above. It would have been also obvious to align sequencing reads to the wild type reads of the targeted intragenic fusions. Specifically for claim 18, it would have been obvious to use one of the other RNA analysis tools discussed by Torres-Garcia to identify non-target fusions not present in a target database using partially mapped reads. Thus, one could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
E.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alcaide in view of Lysholm, Sakarya, and Torres-Garcia, as applied to claims 1 and 15 as described above, and in further view of Engreitz et al. (Nature, 2016, 539, p. 1-19 as cited on the attached form 892 Notice of References Cited). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold. The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 16, Alcaide in view of Lysholm, Sakarya, and Torres-Garcia teach the method of claim 15. Alcaide teaches calculating the ratio of mutant versus wild-type DNA (p. 9, par. 3). Alcaide does not teach that the ratio is for the read count of the intragenic fusion to the mean read count of the wild type reference sequence for the same gene.
However, the prior art to Engreitz discloses a study examining how genomic loci that produce long non-coding RNAs  influence the expression of neighboring loci (abstract). Engreitz teaches that for each modified allele, allele-specific measurements were normalized to the corresponding alleles in wild-type clones by dividing the value for knockout alleles by the mean of unmodified alleles in wild-type clones (p. 6, col. 2, par. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Alcaide in view of Lysholm, Sakarya, and Torres-Garcia for detecting targeted intragenic fusions from sequencing data with the method of Engreitz for dividing the value for knockout alleles by the mean of unmodified alleles because it would be desirable to calculate such a metric for comparing the read count levels of two different alleles. The motivation would have been to normalize the ratio of modified (i.e., mutant) alleles to unmodified (i.e., wild-type) alleles, as taught by Engreitz (p. 6, col. 2, par. 5). Thus, one could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
F.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alcaide in view of Lysholm, Sakarya, and Torres-Garcia, as applied to claims 1 and 15 as described above, and Alcaide SI et al. (Scientific Reports, 2017, 7(1), Supplementary Information, p. 1-12; cited on the 5/09/2022 892 Notice of References Cited). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold. The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 17, Alcaide in view of Lysholm, Sakarya, and Torres-Garcia teach the method of claim 15. Alcaide teaches calculating the ratio of mutant versus wild-type DNA (p. 9, par. 3). Alcaide SI shows this calculation involves a ratio of the mutant molecule count (i.e., consensus sequence reads) to the total molecule count (i.e., a sum of reads aligned to both the wild type reference sequences and the targeted fusion reference sequence for the same gene) (Table S2B). Alcaide does not teach detecting an intragenic fusion.
However, Torres-Garcia teaches a module for detecting intragenic fusions (p. 2225, col. 1, par 2).
Regarding claim 17, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Alcaide and Alcaide SI, Lysholm, Sakarya for error correction and identification of targeted gene fusion sequencing data with the method of Torres-Garcia for identifying intragenic fusions and non-targeted fusions because all methods are in the same field of endeavor. The motivation would have been to perform multifaceted analysis of raw RNA-seq data (abstract) quickly, accurately, and comprehensively (p. 2224, col. 1, par. 1), as taught by Torres-Garcia. Alcaide teaches calculating a ratio as described above. It would have therefore also been obvious to calculate a ratio between the intragenic fusion and the wild type reference sequence. 

Response to Applicant Arguments
With respect to Applicant’s arguments under 35 USC 103, the arguments have been fully considered but are moot in view of the new grounds of rejection set forth above as necessitated by claim amendment herein.
It is noted that if Applicant were to amend the claims to recite a determination of a consensus sequence alignment for each family of sequence reads as recited in the specification at [0039], which recites “A consensus sequence alignment for the consensus base sequence may be determined by comparing the consensus base sequence to the sequence read in the family having the highest mapping quality”, it would not be considered that the cited references would fairly teach such a limitation.
Claim 21 appears to be free of the prior art in the scenario when the consensus sequence read for the family matches the sequence read having the highest mapping quality. The closest prior art to Alcaide et al. (Scientific Reports, 2017, 7(1), p. 1-19) does not teach aligning all reads and choosing the alignment with the highest mapping quality score, which Sakarya et al. (PLOS Computational Biology, 8, p. 1-10) does teach. However, as Sakarya does not teach making a consensus sequence read, it would not be obvious to choose the alignment with the highest mapping quality score and to then compare it to the consensus sequence read as taught by Alcaide. However, as stated above claim 21 recites contingent language and is not required to be performed when the sequences do not match.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 of U.S. Patent No. US 10,892,037 B2 in view of Alcaide et al. (Scientific Reports, 2017, 7(1), p. 1-19). 
The instant claims and the claims of US 10,892,037 recite a method, a non-transitory machine-readable storage medium, and a system for generating a compressed data structure comprising a consensus sequence read and a consensus sequence alignment, determined by comparing or selecting the consensus base sequence to the sequence read having a highest mapping quality of the corresponding sequence alignments for the family (see col. 10, lines 7-15, of the reference patent), by using flow space signal measurements to make consensus sequences of families of molecular tagged sequence reads. The instant claims differ by aligning reads to a targeted fusion reference sequence and using the compressed data structure for fusion detection by identifying an eligible consensus sequence read based on characteristics of the consensus sequence alignment of the consensus sequence read with the targeted fusion reference sequence, whereas the claims in US 10,892,037 use the compressed data structure to detect a variant (a genus of the instantly claimed species). However, the prior art to Alcaide teaches methods for detecting gene fusions using an artificial reference built from the concatenation of the targeted loci and their flanking sequences (p. 16, par. 1). Alcaide teaches aligning reads to the reference of the targeted loci and removing reads that did not provide data at targeted sites from the analysis of mutant and wildtype alleles (i.e., identifying eligible consensus sequence reads) (p. 16, par. 1). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine US 10,892,037 and Alcaide because data Alcaide also teaches analyzing consensus sequences of tagged sequence reads for error correction (p. 3, Figure 1 legend), (p. 13, par. 3-4), and (p. 16, par. 2-4). 

Claims 1 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16, 18, and 20 of copending Application No. 17/135,196 (now allowed) in view of Alcaide et al. (Scientific Reports, 2017, 7(1), p. 1-19).
The instant claims and the claims of US 17/135,196 recite a method, a non-transitory machine-readable storage medium, and a system for generating a compressed data structure comprising a consensus sequence read and a consensus sequence alignment, determined by comparing or selecting the consensus base sequence to the sequence read having a highest mapping quality of the corresponding sequence alignments for the family (see [0043] of the reference application), by using flow space signal measurements to make consensus sequences of families of molecular tagged sequence reads. The instant claims differ by aligning reads to a targeted fusion reference sequence and using the compressed data structure for fusion detection by identifying an eligible consensus sequence read based on characteristics of the consensus sequence alignment of the consensus sequence read with the targeted fusion reference sequence, whereas the claims in US 17/135,196 use the compressed data structure to detect a variant (a genus of the instantly claimed species; recited in claims 9 and 18). However, the prior art to Alcaide teaches methods for detecting gene fusions using an artificial reference built from the concatenation of the targeted loci and their flanking sequences (p. 16, par. 1). Alcaide teaches aligning reads to the reference of the targeted loci and removing reads that did not provide data at targeted sites from the analysis of mutant and wildtype alleles (i.e., identifying eligible consensus sequence reads) (p. 16, par. 1). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine US 10,892,037 and Alcaide because data Alcaide also teaches analyzing consensus sequences of tagged sequence reads for error correction (p. 3, Figure 1 legend), (p. 13, par. 3-4), and (p. 16, par. 2-4). 

Response to Applicant Arguments
	Applicant submits that non-statutory double patenting rejections be withdrawn in view of the amendments to the instant claims.
	It is respectfully submitted that this is not persuasive. As set forth in the above rejection and reiterated here, both US 10,892,037 B2 and Application No. 17/135,196 disclose methods for generating a compressed data structure as instantly claimed, with the only difference being the use of the compressed data structure for detecting a fusion. Alcaide teaches this deficiency as described above. The amendments to the claims introduce a limitation that is present in the reference patent and application (“comprising selecting the sequence alignment having a highest mapping quality corresponding to the family of sequence reads”; see col. 10, lines 7-15, of the reference patent and [0043] of the reference application) and a limitation that is considered to be taught by Alcaide (“wherein the detecting comprises identifying an eligible consensus sequence read based on characteristics of the consensus sequence alignment of the consensus sequence read with the targeted fusion reference sequence”; see p. 16, par. 1 of Alcaide). Therefore, the claims of the instant application remain unpatentable over U.S. Patent No. US 10,892,037 B2 in view of Alcaide and over Application No. 17/135,196 in view of Alcaide.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671      
            
/Lori A. Clow/Primary Examiner, Art Unit 1671